             Case 19-12269-CSS         Doc 1267       Filed 07/02/20     Page 1 of 16




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                            )       Chapter 11
                                                  )
MTE HOLDINGS LLC, et al.,                         )       Case No. 19-12269 (CSS)
                                                  )
                                                  )       Jointly Administered
            Debtors.                              )
____________________________________              )
                                                  )
                                                  )
SIDEWINDER DRILLING, LLC,                         )
                                                  )
                Plaintiff,                        )
v.                                                )       Adv. Proc. No.
                                                  )
MDC ENERGY LLC                                    )
MDC TEXAS OPERATOR LLC                            )
MDC REEVES ENERGY LLC, and                        )
NATIXIS, NEW YORK BRANCH                          )
                                                  )
                 Defendants.                      )

        SIDEWINDER DRILLING, LLC’S COMPLAINT AND REQUEST FOR
     DECLARATORY JUDGMENT TO DETERMINE VALIDITY, PRIORITY, AND
           EXTENT OF MINERAL LIEN ON THE DEBTORS’ PROPERTY

         Sidewinder Drilling, LLC (“Sidewinder”) by and through its undersigned counsel, hereby

files this Complaint and Request for Declaratory Judgment to Determine Validity, Priority, and

Extent of Mineral Lien on the Debtors’ Property pursuant to Rule 7001 of the Federal Rules of

Bankruptcy Procedure (the “Rules”) and the Sixth Interim Order Under Bankruptcy Code

Sections 105(a), 361, 362, 363, 503, and 507, Bankruptcy Rules 4001 and 9014 (I) Authorizing

Debtors to Use Cash Collateral; (II) Granting Adequate Protection to Prepetition Secured Parties;

(III) Modifying Automatic Stay; and (IV) Granting Related Relief [D.I. 674] to determine the

validity, priority, and extent of its statutory mineral lien under applicable state law on certain of
               Case 19-12269-CSS             Doc 1267        Filed 07/02/20         Page 2 of 16




the Debtors’1 properties, and respectfully shows as follows:


                                                     Parties

        1.       Plaintiff Sidewinder Drilling LLC is a Delaware limited liability company with its

principal place of business located in Houston, Texas.

        2.       Defendant MDC Energy LLC (“MDC Energy”) is a limited liability company

organized under the laws of the State of Delaware with its principal place of business in

Indianapolis, Indiana.

        3.       Defendant MDC Texas Operator LLC (“MDC Texas Operator”) is a limited

liability company organized under the laws of the State of Delaware with its principal place of

business in Indianapolis, Indiana.

        4.       Defendant MDC Reeves Energy LLC (“MDC Reeves”) is a limited liability

company organized under the laws of the State of Delaware with its principal place of business

in Indianapolis, Indiana.

        5.       Natixis, New York Branch (“Natixis”) is the administrative agent on behalf of

certain lenders and others parties (collectively, the “Lenders” and, together with Natixis, the

“Prepetition Secured Parties”) in connection with a $60 million credit facility under that certain

Credit Agreement dated as of September 17, 2018 (the “Credit Agreement”) with Defendant

MDC Energy.

                                           Jurisdiction and Venue

        6.       Defendants MDC Energy, MDC Texas Operator, and MDC Reeves (collectively,

the “Debtor Defendants”) are debtors in the above-captioned jointly administered chapter 11


1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: MTE Holdings LLC (7894); MTE Partners LLC (1158); Olam Energy Resources I LLC (0770); MDC
Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC (6817); and MDC Reeves Energy LLC
(3644). The Debtors’ address is 280 East 96 th Street, Suite 210, Indianapolis, Indiana 46240.
                                                         2
             Case 19-12269-CSS         Doc 1267      Filed 07/02/20     Page 3 of 16




cases styled In re MTE Holdings LLC, Case No. 19-12269 (CSS) (Bankr. D. Del.) (the “Cases”),

pending in the United States Bankruptcy Court for the District of Delaware (the “Court”).

       7.      This Court has jurisdiction over the Cases and this Complaint pursuant to 28

U.S.C. §§ 157(a), and 1334(a), and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware dated February 29, 2012. Jurisdiction to grant

declaratory relief exists pursuant to 28 U.S.C. §§ 2201 and 2202, 11 U.S.C. § 105, and Fed. R.

Bankr. P. 7001(2) and 7001(9).

       8.      This is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (K) and (M).

       9.      Venue of the Cases and this adversary proceeding in this district is proper under

28 U.S.C. §§ 1408 and 1409.

       10.     Pursuant to Fed. R. Bankr. 7008 and Rule 7008-1 of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), Sidewinder consents to the Court’s entry of a final judgment or

order with respect to the adversary proceeding if it is determined that the Court, absent consent

of the parties, cannot enter final orders or judgments consistent with Article III of the United

States Constitution.

                                        Nature of Action

       11.     This is an action pursuant to Fed. R. Bankr. 7001(2) and 7001(9) and the

Declaratory Judgment Act (28 U.S.C. § 2201).

       12.     By this Complaint, Sidewinder seeks a judgment of this Court determining the

priority of Sidewinder’s statutory mineral interest lien and the prepetition and post-petition liens

and security interests of the Prepetition Secured Parties. Specifically, Sidewinder seeks a

determination that (i) Sidewinder holds a valid, fully-perfected, and enforceable statutory

mineral lien on certain of the Debtor Defendants’ property, and (ii) such valid, fully-perfected,
                                                 3
             Case 19-12269-CSS           Doc 1267     Filed 07/02/20     Page 4 of 16




and enforceable statutory mineral lien is senior in priority to the prepetition and post-petition lien

claims of the Prepetition Secured Parties.

                                       Procedural Background

       13.     On November 8, 2019 (the “Petition Date”), the Debtor Defendants initiated their

Cases by filing their voluntary petitions for relief under chapter 11 of title 11 of the United States

Code (the “Bankruptcy Code”).

       14.     MDC Reeves owns certain mineral interests in Reeves County, Texas and, upon

information and belief, MDC Texas Operator operates producing gas wells in connection with

those mineral interests. See Schedules of Assets and Liabilities for MDC Reeves Energy LLC

[Case No. 19-12388, D.I. 6].

       15.     On the Petition Date, the Debtors filed the Motion for Entry of Interim and Final

Orders (I) Authorizing the Use of Cash Collateral; (II) Providing Adequate Protection to the

Secured Lender; (III) Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363,

and 507; and (IV) Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and

Local Rule 4001-2 [D.I. 49] (the “Cash Collateral Motion”), seeking, among other things,

authorization to use cash collateral and provide adequate protection and other forms of relief to

certain prepetition secured parties.

       16.     On November 19, 2019, the Court entered the first interim order [D.I. 112] (the

“First Interim Order”) approving the Cash Collateral Motion on an interim basis and setting a

further hearing on the Cash Collateral Motion. On December 17, 2019, the Court entered the

second interim order [D.I. 297] (the “Second Interim Order”) approving the Cash Collateral

Motion on an interim basis and setting a further hearing on the Cash Collateral Motion. On

January 17, 2020, the Court entered the third interim order [D.I. 506] (the “Third Interim Order”)

approving the Cash Collateral Motion on an interim basis and setting a further hearing on the
                                                  4
             Case 19-12269-CSS         Doc 1267         Filed 07/02/20   Page 5 of 16




Cash Collateral Motion. On February 4, 2020, the Court entered the fourth interim order [D.I.

554] (the “Fourth Interim Order”) approving the Cash Collateral Motion on an interim basis and

setting a further hearing on the Cash Collateral Motion. On February 27, 2020, the Court entered

the Fifth Interim Order [D.I. 674] (the “Fifth Interim Order”) approving the Cash Collateral

Motion on an interim basis and setting a further hearing on the Cash Collateral Motion. On April

2, 2020, the Court entered the Sixth Interim Order [D.I. 874] (the “Sixth Interim Order”)

approving, in part, the Cash Collateral Motion on an interim basis and setting a further hearing

on the Cash Collateral Motion. On May 15, 2020, the Court entered the Final Order [D.I. 192]

(the “Final Cash Collateral Order”) with respect to the Cash Collateral Motion. Together, the

Final Cash Collateral Order, together with the First Interim Order, the Second Interim Order, the

Third Interim Order, the Fourth Interim Order, Fifth Interim Order, and the Sixth Interim Order

are referred to as the “Cash Collateral Orders”).

       17.     On April 30, 2020, the Debtors filed their Motion for Entry of an Order

Establishing Procedures to Determine the Validity, Priority, and Extent of Liens Asserted by

Statutory Lien Claimants [D.I. 1029] (the “Lien Procedures Motion”). On June 2, 2020, this

Court entered its Order Establishing Procedures to Determine the Validity, Priority, and Extent

of Liens Asserted by Statutory Lien Claimants [D.I. 1150] (the “Lien Procedures Order”).

Pursuant to the Lien Procedures Order, each Statutory Lien Claimant (as such term is defined in

the Lien Procedures Motion) that contends that its Statutory Lien Claim (as such term is defined

in the Lien Procedures Motion) has priority over the interests of the Prepetition Secured Parties

is required to file a timely adversary proceeding asserting such priority.

       18.     Sidewinder files this Complaint in accordance with the Lien Procedures Order.




                                                    5
              Case 19-12269-CSS              Doc 1267       Filed 07/02/20        Page 6 of 16




                                            Factual Background

A.      Sidewinder Provided Services and Materials to Debtors

        19.      As detailed in its Notice of Perfection of Mechanic’s Lien Pursuant to 11 U.S.C. §

546(b)(2) [D.I. 815] (the “Lien Notice”), Sidewinder is a company that provided equipment,

goods, and associated services (“Drilling Services”) to the Debtor Defendants, commencing in

2018 and continuing through 2019 for the Debtor Defendants’ operations relating to various

leases located in Reeves County, Texas, particularly the War Admiral 24 lease (the “Lease”).

Sidewinder provided the Drilling Services to the Debtor Defendants pursuant to a Master

Services and Supply Contract dated June 29, 2018 (the “Drilling Contract”).

        20.      The Debtor Defendants failed to pay Sidewinder as and when due, and as a result,

the Debtor Defendants have maintained an open and unpaid balance with Sidewinder since

March 2019. Despite numerous promises2 to pay Sidewinder’s balance in full, Debtor

Defendants accrued a debt to Sidewinder for unpaid Drilling Services of at least $582,064.38 as

of the Petition Date, exclusive of accrued interest, costs, fees, and other charges, with additional

amounts owed and accrued after the Petition Date.3

        21.      Under applicable state law4, Sidewinder has a prepetition statutory mineral lien

(the “Sidewinder Mineral Lien”) on the Leasehold set forth in Exhibit 1 attached hereto and

incorporated herein, to secure unpaid amounts for labor and services that Sidewinder provided to

the Debtor Defendants under the Drilling Contract.5



2
  Sidewinder continued to work for MDC Energy, despite not being paid in full, based in part on continued promises
by MDC Energy that: (a) MDC Energy had hedged production so that even in a down or depressed market, MDC
Energy would have sufficient production dollars to pay vendors, including Sidewinder; and (b) there were funding
obligations from lenders in sufficient amounts to pay the full balance due and owing to Sidewinder.
3
  Sidewinder timely filed its Proof of Claims as required by the Court against the Debtor Defendants in the amount
of $660,111.21 which includes interest ($78,046.83).
4
  See TEX. PROP. CODE §§ 56.002, 56.021 and 56.022.
5
  Additionally, on March 26, 2020, Sidewinder filed its Notice of Perfection of Mechanics’ Lien Pursuant to 11
U.S.C. § 546(b)(2) [D.I. 815].
                                                        6
               Case 19-12269-CSS              Doc 1267        Filed 07/02/20        Page 7 of 16




        22.      The Sidewinder Mineral Lien attaches to and encumbers the following property

interests (collectively, the “Collateral Properties”): (i) the material, machinery, and supplies

furnished by Sidewinder; (ii) the land, leasehold, oil or gas well, water well, oil or gas pipeline

and its right-of-way, and lease for oil and gas purposes for which the services were provided;

(iii) the buildings and appurtenances on the property; (iv) other material, machinery, and supplies

used for mineral activities and owned by the property owner; and (iv) other wells and pipelines

used in operations related to oil, gas and minerals and located on the property. See TEX. PROP.

CODE § 56.003; Abella v. Knight Oil Tools, 945 S.W.2d 847 (Tex. App.—Houston [1st Dist.]

1997, no writ).6

        23.      It is common practice to combine multiple leases to operate as a single “unit” or

through pooling. On information and belief, the Debtor Defendants have multiple unit and/or

pooling agreements. The lease to which a statutory lien attaches under Texas law covers all of

the real property described by the lease, including the minerals in the ground and, when a lease

covers a tract made part of a unit or pooled area, the lien that is attached to that lease likewise

attaches to all other leases that are subject to the common unit agreement or pooling agreement.

This includes the minerals in the ground covered by the leases in the unit or pooled acreage. TEX.

PROP. CODE § 56.003; Texcalco, Inc. v. McMillan, 524 S.W.2d 405, 407 (Tex. Civ. App.—

Eastland 1975, no writ); Dunigan Tool & Supply Co. v. Burris, 427 S.W.2d 341, 344 (Tex. Civ.

App.—Eastland 1968, writ ref’d n.r.e.).

B.      Prepetition Secured Parties in 2018


6
  The law of the State of Texas is applicable in this context as the Lease in question, and the provision of Drilling
Services by Sidewinder relate to real and personal property of the Debtor Defendants that is located in Texas. See,
e.g., Baker Hughes Oilfield Operations, Inc. v. Union Bank of Cal, NA (In re Cornerstone E&P Co., LP), 435 B.R.
390, 399 (Bankr. N.D. Tex. 2010) (analyzing Texas and Oklahoma law to determine the competing priority of
security interests of real property located in Texas and Oklahoma); compare In re SemCrude L.P., 864 F.3d 280 (3d
Cir. 2017) (applying Delaware state UCC law to determine perfection issues relating to security interests in personal
property).
                                                         7
              Case 19-12269-CSS        Doc 1267      Filed 07/02/20      Page 8 of 16




        24.    In connection with the Cash Collateral Motion, the Prepetition Secured Parties

assert that they made certain pre-petition loans and extensions of credit under the Credit

Agreement to MDC on or about September 17, 2018. In connection with the Cash Collateral

Motion, the Prepetition Secured Parties further assert that, under the Credit Agreement and

certain other documents executed therewith (collectively, the “Credit Documents”), MDC and

certain affiliated guarantors granted senior security interests in, and continuing, valid, binding,

enforceable and perfected first priority liens on, any interest in any kind of property or asset,

whether real, personal or mixed tangible or intangible, including cash, securities, accounts and

contract rights. Accordingly, the Prepetition Secured Parties assert that they hold first-priority

security interests in certain of the Debtors’ oil and gas leasehold interests, working interests, and

associated property rights superior in priority to the Statutory Lien Claims of the Statutory Lien

Claimants.

        25.    According to the relevant land records of Reeves County, Texas, the security

instruments for the Credit Documents were not filed against the Debtor Defendants’ real

property interests in Reeves County, Texas –and thus the security interests of the Prepetition

Secured Parties were not perfected as to such collateral—until September 25, 2018, at the

earliest.

        26.    Pursuant to the Cash Collateral Order, the Debtors (including the Debtor

Defendants) have admitted and stipulated to the Prepetition Secured Parties’ claim and security

interests. See Cash Collateral Order (C), (D), (E), and (F). Under paragraph 23 of the Cash

Collateral Order, these admissions and stipulations are generally binding on all other parties in

interest subject to a challenge period as set forth therein. Paragraph 23 of the Cash Collateral

Order expressly provides, however, that certain “Statutory Lienholders” such as Sidewinder are

not subject to this challenge period in order to preserve or protect the amount, validity,
                                                 8
               Case 19-12269-CSS        Doc 1267      Filed 07/02/20      Page 9 of 16




perfection, enforceability, priority, or extent of their respective statutory liens or security

interests, and further that “[n]othing in [the Cash Collateral Order] shall modify the priority of

any valid, perfected and non-avoidable statutory lien in existence on the Petition Date or

perfected subsequent to the Petition Date as permitted by section 546(b) of the Bankruptcy

Code.”

         27.    Sidewinder asserts that there is a justiciable controversy as set forth in this

Complaint as to the competing priority of the Sidewinder Mineral Lien with respect to the

prepetition and post-petition liens of the Prepetition Secured Parties.

         28.    Furthermore, pursuant to sections 361(2) and 363(c)(2) of the Bankruptcy Code,

the Debtors granted to the Prepetition Secured Parties certain adequate protection liens effective

as of the Petition Date on all of the Debtors’ assets as well as certain adequate protection liens on

specific assets of the Debtors for capital expenditures. See Cash Collateral Order ¶¶4(a) and 4(b).

Paragraphs 4(a) and 4(b) of the Cash Collateral Order expressly provide, among other things,

that the priority of such adequate protection liens “shall be the same as the relative priorities of

the underlying liens as they existed as of the Petition Date or as perfected subsequent to the

Petition Date as permitted by section 546(b) of the Bankruptcy Code.”

C.       Sidewinder Has a Priority Lien Ahead of Prepetition Secured Parties

         29.    Sidewinder disputes the Prepetition Secured Parties’ prepetition and post-petition

security interests insofar as such security interests are asserted to be superior to the valid, fully

perfected, and enforceable statutory mineral lien of Sidewinder as further described herein.

         30.    Under Texas law, the Sidewinder Mineral Lien encumbers the following interests

in the Collateral Properties: (i) the interest of the contracting party and the interest of any mineral

property owner on whose behalf the contracting party contracted, (ii) the interest of identified

working interest owners with a recorded assignment as of the applicable mineral lien inception
                                                  9
             Case 19-12269-CSS          Doc 1267       Filed 07/02/20    Page 10 of 16




date; and (iii) the interest of any working interest owner without a recorded assignment as of the

applicable mineral lien inception date. See Bandera Drilling Co. v. Lavina, 824 S.W.2d 782

(Tex. App.—Eastland 1992, no writ); Trevor Rees-Jones, Trustee for Atkins Petroleum Corp. v.

Trevor Rees-Jones, Trustee for Apache Services, Inc., 799 S.W.2d 463 (Tex. App.—El Paso

1990, writ denied); McCarty v. Halliburton Company, 725 S.W.2d 817 (Tex. App.—Eastland

1987, writ ref’d n.r.e.). Moreover, Texas’s mineral lien statute is generally considered as a

remedial statute that should be given a broad construction. Dealers Elec. Supply Co. v. Scoggins

Constr. Co., 292 S.W.3d 650, 658 (Tex. 2008).

       31.     Pursuant to Texas Property Code Section 56.004, a “lien on material, machinery,

supplies, or a specific improvement takes priority over an earlier encumbrance on the land or

leasehold on which the material, machinery, supplies, or improvement is placed or located.” See

In re Cornerstone E & P Co., L.P., 435 B.R. 390, 399 (Bankr. N.D. Tex. 2010); TEX. PROP.

CODE § 56.004.

       32.     Mineral liens under Texas Property Code Chapter 56 all share in “equal dignity”

meaning lienholders on a particular piece of property share pro rata with one another. Lane-

Wells Co. v. Cont’l-Emsco Co., 397 S.W.2d 217, 220 (Tex. 1965); TEX. PROP. CODE §§

53.122(a), 56.041(a). Accordingly, a material provider is not entitled, with respect to other

lienholders under the statute, to a first and superior lien on materials that he or she has furnished,

but instead will share pari passu with other holders of liens against mineral property. Therefore,

if there are multiple properly attached statutory liens on a lease or leasehold, each statutory

lienholder would be on equal footing with one another with respect to the lease or leasehold they

are perfected in. See In re Meg Petroleum Corp., 61 B.R. 14, 20 (Bankr. N.D. Tex. 1986). If such

statutory lienholders began work on a particular leasehold prior to a blanket lienholder perfecting

its interest in all of the debtors’ assets, then those statutory lienholders will hold interests senior
                                                  10
              Case 19-12269-CSS             Doc 1267         Filed 07/02/20       Page 11 of 16




to those of the blanket lienholder. See Cornerstone, 435 B.R. at 399.

        33.      To date, at least two statutory lienholders in the Cases, including Pilot Thomas

Logistics, LLC (“Pilot Thomas”) and Alamo Pressure Pumping, LLC (“Alamo”), have filed

adversary proceedings against the Debtor Defendants and Prepetition Secured Parties asserting

that they hold validly perfected priority mineral liens on the Collateral Properties prior in time

and superior in right to the prepetition and post-petition claims and interest of the Prepetition

Secured Parties.

        34.      In its adversary proceeding, Alamo7 has asserted that it holds superior mineral

liens to the Prepetition Secured Parties in the following Collateral Properties where Sidewinder

has also filed a mineral lien:

                War Admiral 24 Lease8;

        35.      Upon information and belief, in addition to the leases where Pilot Thomas and

Alamo have asserted that they have superior mineral liens to the Prepetition Secured Parties,

other statutory lienholders in the Cases have liens on the Collateral Properties that precede the

Prepetition Secured Parties’ liens created by the Credit Documents. Upon further information

and belief, some or all of such other statutory lienholders likely will file adversary proceedings

pursuant to the Lien Procedures Order asserting their first priority liens on such Collateral

Properties.

        36.      Under applicable Texas law, an operator can combine multiple leases together

through (a) pooling or (b) unitization. Pooling is used to encompass sufficient acreage to drill

one well, e.g., a 640-acre tract is required by the Railroad Commission of Texas to have required

coverage of space and to avoid waste. Unitization, on the other hand, refers to the combination of

7
 Alamo Pressure Pumping, LLC v. MDC Energy LLC, et al., A.P. No. 20-50592.
8
 As demonstrated in Exhibit “1”, Sidewinder filed a mineral lien as to the following well in the War Admiral 24
Lease: Well #6H.
                                                        11
             Case 19-12269-CSS        Doc 1267       Filed 07/02/20    Page 12 of 16




separately owned mineral or leasehold interests covering all, or part of, a common source of

supply (e.g., a field or reservoir) for the principal purpose of the joint operation of that

field/reservoir (in whole or in part) in order to maximize production, create operational

efficiencies and conserve financial and natural resources. In both instances, an agreement –a

pooling agreement or a unit agreement—is executed with the mineral lessors. When a unit or

pooling acreage is created, the mineral liens extend to and encumber the totality of the property

unitized or pooled and thus the liens attach to each and every lease included (in whole or in part)

and covered by the applicable agreement. See TEX. PROP. CODE § 56.003; Texcalco, Inc. v.

McMillan, 524 S.W.2d 405, 407 (Tex. Civ. App.—Eastland 1975, no writ); Dunigan Tool &

Supply Co. v. Burris, 427 S.W.2d 341, 344 (Tex. Civ. App.—Eastland 1968, writ ref’d n.r.e.).

Upon information and belief, certain of the Leases are unitized or pooled, subject to unit and/or

pooling agreements and operated as either pooling or a unit and, therefore, the Mineral Lien of

Sidewinder extends to and encumbers all collateral property covered by each lease in each such

pooling or unit agreement. Moreover, the liens attached to the pool or unit relate back to the

inception date for any lien that is of “equal dignity” to the Sidewinder Statutory Lien on any of

the Collateral Properties.

       37.     Pursuant to and in compliance with section 546(b)(2) of the Bankruptcy Code,

Sidewinder provided notice to preserve, perfect, maintain, and continue its rights as a perfected

lienholder in certain property interests of the Debtor Defendants under Chapter 56 of the Texas

Property Code. The Lien Notice constituted the legal equivalent of having recorded a mineral

lien in Reeves County, Texas where the Collateral Properties are located and the equivalent of

then having commenced a suit to foreclose the lien in the proper court.

       38.     In addition to filing its Lien Notice in the pending bankruptcy proceeding,

Sidewinder has properly filed a lien affidavit in Reeves County, Texas asserting Sidewinder’s
                                                12
              Case 19-12269-CSS            Doc 1267        Filed 07/02/20       Page 13 of 16




rights under the Texas Property Code within the statutory time limits to create a valid mineral

lien under Chapter 56 of the Texas Property Code.

                                         Justiciable Controversy

        39.      The Prepetition Secured Parties assert that they have valid, perfected, enforceable,

first-priority liens and security interests upon all of the Debtor Defendants’ assets, which include

the Collateral Properties, dating from their September 2018 Credit Documents and the Cash

Collateral Order.9 Other Statutory Lien Claimants, however, hold liens on some or all of the

Collateral Properties that are superior in priority to the liens asserted thereon by the Prepetition

Secured Parties. To the extent that such Statutory Lien Claimants hold liens on some or all of

the Collateral Properties that are superior in priority to the liens asserted thereon by the

Prepetition Secured Parties, the Sidewinder Mineral Lien is of “equal dignity” to liens filed by

other statutory lienholders that predate the alleged perfection of the security interests of the

Prepetition Secured Creditors on September 25, 2018, at the earliest, and are, thus, also superior

in priority to the liens asserted thereon by the Prepetition Secured Parties.                   Accordingly,

Sidewinder disputes that the Prepetition Secured Parties have first priority liens upon the

Collateral Properties or liens that are otherwise senior in priority to the liens of Sidewinder

thereon.

        40.      Accordingly, Sidewinder seeks a declaration from the Court that the Sidewinder

Mineral Lien is valid, perfected, and enforceable and that the Sidewinder Mineral Lien is senior

in priority to all prepetition and post-petition lien claims of the Prepetition Secured Parties. A

declaratory judgment which declares the extent, validity, and priority of competing lien claims

on the Debtor Defendants’ property is authorized under Bankruptcy Rule 7001 and will

9
  See, e.g., Cash Collateral Order at footnote 4 (“The Prepetition Secured Parties assert that the oil and gas
production proceeds are the Prepetition Secured Parties’ Cash Collateral, the Statutory Lienholders dispute that
contention, and all of the parties’ rights are reserved.”).
                                                      13
             Case 19-12269-CSS         Doc 1267       Filed 07/02/20    Page 14 of 16




adjudicate the disputed issues involved in this controversy between secured creditors in this

bankruptcy case.

                                      First Claim for Relief

                                      Declaratory Judgment

       41.     Sidewinder incorporates by reference the allegations set forth in paragraphs 1

through 40 above as if fully set forth herein.

       42.     This claim for relief arises under the Federal Declaratory Judgment Act, 28

U.S.C. § 2201 and Bankruptcy Rules 7001(2) and 7001(9).

       43.     As set forth above, Sidewinder has validly and timely recorded the Sidewinder

Mineral Lien against the Collateral Properties of the Debtor Defendants.

       44.     Under applicable Texas law, the Sidewinder Mineral Lien is of “equal dignity” to

liens filed by other statutory lienholders on the Collateral Properties, or any of them, that predate

the alleged perfection of the security interests of the Prepetition Secured Creditors.

       45.     Accordingly, Sidewinder respectfully requests a judgment of this Court declaring

(i) that Sidewinder holds a valid, fully-perfected, and timely recorded Mineral Lien in and

against the Collateral Properties, and (ii) that Sidewinder’s validly and timely recorded Mineral

Lien on the applicable Collateral Properties is a secured claim that is senior to the prepetition and

post-petition liens, claims and interests of the Prepetition Secured Parties in, to and against the

Collateral Properties.

                                         Requested Relief

       WHEREFORE, Sidewinder Drilling, LLC respectfully requests an order of the Court

declaring that Sidewinder Drilling, LLC holds a validly perfected priority Mineral Lien on the




                                                 14
            Case 19-12269-CSS          Doc 1267       Filed 07/02/20    Page 15 of 16




Collateral Properties prior in time and superior in right to the prepetition and post-petition liens,

claims and interests of the Prepetition Secured Parties.

Dated: July 2, 2020                   By: /s/ Brett D. Fallon
                                      MORRIS JAMES LLP
                                      Brett D. Fallon (Bar I.D. #2480)
                                      500 Delaware Avenue, Suite 1500
                                      Wilmington, Delaware 19801-1494
                                      Email: bfallon@morrisjames.com

                                      BRADLEY ARANT BOULT CUMMINGS LLP
                                      Jay R. Bender
                                      One Federal Place
                                      1819 Fifth Avenue North
                                      Birmingham, Alabama 35203
                                      Telephone: (205) 521-8000
                                      Email: jbender@bradley.com

                                      Counsel to Sidewinder Drilling, LLC




                                                 15
             Case 19-12269-CSS   Doc 1267      Filed 07/02/20   Page 16 of 16




                                    EXHIBIT 1

                   STATUTORY MINERAL LIEN FILED
         BY SIDEWINDER DRILLING, LLC IN REEVES COUNTY, TEXAS

Property Name               Lien Amount                   Lien Recordation Information
War Admiral 24 #6H          $582,064.38                   Recorded on July 8, 2019 as
                                                          Document No. 19-10909




                                          16
11826107/1
